Citation Nr: 1217719	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-35 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status-post quadriceps tear, claimed as due to VA medical treatment in November 2006.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2011, the Board issued a decision denying compensation under 38 U.S.C.A. § 1151.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision.   


FINDING OF FACT

The competent medical evidence does not show that the Veteran has a qualifying additional disability as a result of VA treatment.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for right quadriceps tear are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in September 2007 and January 2008.  

VA has assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board.  The Board acknowledges that there appear to be outstanding medical records, namely the medical record associated with a January 2007 magnetic resonance imaging (MRI).  No prejudice results from the absence of this record, however, as the evidence of record identifies the findings of this MRI and otherwise adequately documents the Veteran's status after the November 2006 treatment, and review of the record suggests that all records necessary to the adjudication of this claim have been obtained.  

The Board further acknowledges that the Veteran has not been given a VA examination in connection with this claim.  Such development is not needed, however, because the evidence of record is sufficient to decide the claim.  Although the evidence indicates the discovery of a quadriceps tear after the November 2006 treatment, the competent and probative evidence does not suggest that the quadriceps tear was caused by the November 2006 treatment, or any lack of treatment:  the November 2006 treatment record reflects no findings or histories which might suggest the existence of a quadriceps tear or ligament instability or the need for a brace or assistive device; there are no medical findings suggesting that the November 2006 treatment was the proximate cause of the quadriceps tear or that there was fault in the November 2006 treatment; and the Veteran has not reported the existence of knee laxity or instability at the time of and continuously after the November 2006 treatment.  As there is no competent evidence of a causal association between the VA treatment in November 2006 and the quadriceps tear, an examination and opinion are not needed.  Cf. 38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he has additional disabilities as a result of treatment performed by VA in November 2006.  Specifically, he reports that because he was not treated for a quadriceps tear (and not provided a brace or advised to not walk unassisted) in November 2006, he fell numerous times and had to undergo surgery. 

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  Thus, the veteran is required to show an element of fault on the part of the VA in addition to showing that the VA treatment resulted in additional disability.  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

November 28, 2006, VA treatment records reflect that the Veteran presented for emergency treatment after falling down stairs the previous evening.  At that time, the Veteran reported that he had struck his right knee on the bumper of his truck as he fell.  He indicated that his knee "gives out" and that this was the second injury to the right knee.  The record notes that the Veteran was ambulatory with a limp.  Examination revealed tenderness above the patella and mild edema.  The ligaments were stable by exam, and X-ray images were negative for fracture.  The treating physician assessed the Veteran with a right knee contusion and advised the use of ice, Motrin, and Vicodin and to follow-up as needed.  

January 2007 VA treatment records reflect that the Veteran presented for treatment with a history of persistent pain, difficulty extending the knee, and difficulty with activities such as getting off the floor and walking.  He added that the knee was weak and necessitated use of a cane to prevent falls.  He reported that he had several falls secondary to the weakness.  Magnetic resonance imaging (MRI) of the knee revealed a rupture on the quadriceps tendon proximal to the superior pole of the patella.  Examination revealed no tenderness to palpation, intact sensation, and intact muscle strength of the hamstrings.  However, there was an extensor lag and a palpable defect in the right patellar tendon.  The treating orthopedic surgeon assessed the Veteran with a ruptured right quadriceps tendon.  He advised the Veteran to undergo surgical intervention to repair the defect, noting the risks, benefit, and alternatives to surgery.  The Veteran provided informed consent and surgery was scheduled.  

The surgery was performed subsequently in January 2007.  A March 2007 VA treatment record reflects the Veteran's history of "doing very well."  He indicated that he had no real pain, discomfort, or weakness, and the record notes that the Veteran could actively straight leg raise without his knee splint.  The Veteran reported that he had been using this knee splint all the time and that he was only partial weight-bearing with crutches.  Examination revealed a well-healed surgical incision.  Active range of motion was 0 to 30 degrees.  The Veteran was determined to be making "an excellent recovery."  The Veteran was advised to begin weight-bearing as tolerated and to start some gentle active range of motion exercises.  He was cautioned to progress very slowly and carefully and to not begin any vigorous resistive exercises until his next visit in six weeks.  

An April 2007 VA treatment record reflects that the Veteran had been weight-bearing as tolerated with the knee immobilizer in place.  The Veteran reported that he had been riding the bicycle at the gym, which had caused medial-sided knee pain.  Examination revealed that the wound was well-healed.  The Veteran was able to do a full straight leg raise without difficulty and could hold against resistance.  The right lower extremity was neurovascularly intact.  There was some tenderness in the region of the medical collateral ligament, and valgus stress produced pain with no opening.  The Veteran was assessed with status-post right quadriceps tear.  The examining orthopedic surgery resident indicated that the Veteran was likely overdoing things a bit and might have overdone it on the bicycle, resulting in medial collateral ligament sprain.  The Veteran was advised to obtain a hinged knee brace from the Prosthetics Department and to being formal therapy with a quadriceps strengthening program.  The Veteran subsequently underwent a physical therapy consult.  The record notes that "full range of motion [was] okay" and that the Veteran was started on a program of general progressive strengthening.  

A June 2007 VA physical therapy record reflects that the Veteran had improved.  

An August 2007 VA treatment record reflects the Veteran's history of falling often.  He also reported that he had patellofemoral joint grinding and anterior knee pain.  Examination of the knee revealed no extensor lag.  However, the quadriceps tendon was "quite weak."  There was no disruption of the tendon or sulcus on palpation.  The Veteran was able to do a straight leg raise with no extensor lag, but he was not able to keep it elevated for more than three or four seconds.  Range of motion was "excellent" (from 0 to 120 degrees), and there was no laxity.  There was prominent patellofemoral grinding.  X-ray imaging demonstrated good alignment with no significant evidence for patellofemoral arthritis.  The examiner noted that the Veteran continued to have weak quadriceps and patellofemoral grinding causing significant anterior joint pain.  The examiner determined that the Veteran likely had patellofemoral joint arthritis.  The Veteran was advised to do straight leg raise exercises to strengthen his quadriceps in addition to using his Thera-band and the exercise bicycle.  

The Board acknowledges that the evidence suggests a disability onset subsequent to the November 2006 VA treatment, namely a quadriceps tear;  however, the quadriceps tear was not present at the time of the VA treatment, as shown by the finding of stable ligaments.  There is no evidence that the quadriceps tear was caused by the VA treatment or was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  

The Veteran contends that the quadriceps tear onset because he was not provided a brace or advised to use an assistive device at the time of the November 2006 treatment.  The November 2006 VA treatment record does not suggest the need for a brace or assistive device, however; the Veteran reported no instability or weakness, and ligaments were intact.  Moreover, review of the evidence reveals no medical opinion which contains any indication that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the treatment provided in November 2006.  

Merely showing that the Veteran has an additional disability is not sufficient to establish causation.  Although the Veteran has offered his own opinion that his right quadriceps tear was due to improper VA treatment, lay persons, such as the veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability, and the Veteran has not otherwise provided competent evidence suggestive of a link, such as a history of symptoms suggestive of a quadriceps tear (e.g. instability, laxity, or persistent quadriceps weakness) concurrent with and subsequent to the November 2006 treatment.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).   
 
In summary, the competent medical evidence does not show that the Veteran has an additional disability due to medical treatment provided by the VA in November 2006.  Nor does the evidence demonstrate any fault on the part of the Department in furnishing the treatment.  Accordingly, the Board concludes that entitlement to compensation under 38 U.S.C.A. § 1151 for right quadriceps tear, claimed to be caused by medical treatment provided by the VA, is not warranted.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for additional disabilities, claimed to be caused by surgical treatment provided by the VA, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


